Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 9-7-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to how no striking surface of the strike pad faces the self-ignition system in that parent claim 1 details the striking surface of the strike pad frictionally engages the self-ignition system which would require contact between the striking surface of the strike pad and the self-ignition system.

Claim Rejections - 35 USC § 102

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 3, 12, 22 and 24-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP200053483A to Kyodo Printing Co Ltd. (hereinafter "Kyodo").
Referring to claim 1, Kyodo discloses a rodent gasser comprising a cartridge containing a gaseous composition for fumigating rodents (container 8 with medicament for fumigating a pest; abstract; figure 1), and a self-ignition system for igniting the gaseous composition in the cartridge (self-contained match 1 for igniting the medicament in the container 8; figure 1; paragraphs [00.07-0010]). Kyodo further discloses a shroud – at A and 4-14, removably attached to an end of the cartridge – at 8 – see not integrally formed with the cartridge in figure 1, and including a strike pad – at 5, a cap – at B,3,6,15,16, removable attached to the shroud – see figure 3, and covering the strike pad with the cap fitted to the shroud – see figures 1-6. Kyodo further discloses wherein the cartridge is provided with a cap and a shroud having the strike pad – at 5, only on a side of the shroud – see on top of 11 in figures 1-6, opposite to the with the shroud attached to the end of the cartridge – see figures 1-6, the strike pad having a striking surface – at the top and bottom of 5 with top of 5 striking items 3,6 and the bottom surface striking item 1 as seen in figures 1-6, and the striking surface – top surface of 5, facing away from the cartridge – at 8 – see figures 1-6. Kyodo further discloses the strike pad – at 5, having an exposed striking surface formed from a friction striking material – see bottom of 5 exposed to the open space and components in 2 as seen in figures 1-6 and frictionally engaging and striking item 1 as seen in figures 1-6, and the self-ignition system – at 1, adapted to be ignited by frictionally engaging with the striking surface – at 5 – see figures 1-6.
Referring to claim 3, Kyodo discloses the rodent gasser as set forth in claim 1, wherein the cartridge includes a flammable ignition button – at 1, that is covered by the shroud when the shroud is secured to the cartridge – see figures 1-6, the ignition button adapted to be ignited by frictionally engaging a surface thereof with the strike pad – see at 1 and 5 in figures 1-6.
Referring to claim 12, Kyodo discloses a rodent gasser comprising, a cartridge containing a gaseous composition for fumigating rodents – see at 8 in figure 1, a cap removably attached to the cartridge – see at B, 3,6,15,16 in figures 1-6, and a self-ignition system for igniting the gaseous composition in the cartridge – see at 1 in figures 1-6, the self-ignition system completely covered by the cap with the cap attached to the end of the shroud and the cartridge – see at 1 in relation to items 2-16 and items 3,6 in relation to items A, 4-5, 7-14 in figures 1-6. Kyodo further discloses a shroud – at A and 4-5 and 7-14, removably attached to an end of the cartridge – at 8 – see figures 1-6, and including a strike pad – at 5, having a striking surface – at the bottom of 5 with the top of 5 being struck by items 3,6 and the bottom surface being struck by item 1 as seen in figures 1-6, the cap attached to an end of the shroud – see at 3 and A,4-5 and 7-14 in figures 1-6, the striking surface facing toward the cap – see the upper surface of 5 in figures 1-6. Kyodo further discloses a strike pad having a single exposed striking surface – at the bottom of 5, formed from a friction striking material – see figures 1-6 with the bottom of 5 being the only surface of item 5 exposed to item 1 and see bottom of 5 engaging/striking 1. and the self-ignition system adapted to be ignited via frictional engagement with the striking surface of the strike pad – see at 1 and 5 in figures 1-6.
Referring to claim 22, Kyodo further discloses with the shroud – at A, 4-5 and 7-14, attached to the end of the cartridge – at 8, the shroud is arranged between and separates the strike pad – at 5, and the self-ignition system – at 1 – see the orientation in figure 6, and the striking surface of the strike pad faces away from the self-ignition system – see the upper surface of 5 in figure 6.
Referring to claims 24 and 25, Kyodo further discloses the striking surface of the strike pad faces away from the self-ignition system with the shroud attached to the end of the cartridge – see the top of 5 facing away from item 1 with B, 4-5, 7-14 attached to 8 in figures 1-6, such that the shroud must be removed from and reoriented relative to the cartridge to strike the self-ignition system with the striking surface – see figures 1-6 where the device of Kyodo is capable of performing these functional/intended use claim limitations in that the shroud and cartridge are not integrally formed and therefore a user can remove the shroud from the cartridge and then put the shroud back onto the cartridge in any desired orientation including an orientation different than the original orientation if necessary.
Referring to claim 26, Kyodo discloses a rodent gasser comprising a cartridge containing a gaseous composition for fumigating rodents (container 8 with medicament for fumigating a pest; abstract; figure 1), and a self-ignition system for igniting the gaseous composition in the cartridge (self-contained match 1 for igniting the medicament in the container 8; figure 1; paragraphs [00.07-0010]). Kyodo further discloses a shroud – at A and 4-14, removably attached to an end of the cartridge – at 8 – see not integrally formed with the cartridge in figure 1, and including a strike pad – at 5, a cap – at B,3,6,15,16, removable attached to the shroud – see figure 3, and covering the strike pad with the cap fitted to the shroud – see figures 1-6. Kyodo further discloses wherein the cartridge is provided with a cap and a shroud having the strike pad – at 5, on a side of the shroud – see on top of 11 in figures 1-6, opposite to the with the shroud attached to the end of the cartridge – see figures 1-6, the strike pad having a striking surface – at the top and the bottom of 5 with top of 5 striking items 3,6 and the bottom surface striking item 1 as seen in figures 1-6, and the striking surface – top surface of 5, facing away from the cartridge – at 8 – see figures 1-6. Kyodo further discloses the strike pad – at 5, having an exposed striking surface formed from a friction striking material – see bottom of 5 exposed to the open space and components in 2 as seen in figures 1-6 and frictionally engaging and striking item 1 as seen in figures 1-6, and the self-ignition system – at 1, adapted to be ignited by frictionally engaging with the striking surface – at 5 – see figures 1-6. Kyodo further discloses with the shroud – at A, 4-5 and 7-14, attached to the end of the cartridge – at 8, the shroud is arranged between and separates the strike pad – at 5, and the self-ignition system – at 1 – see the orientation in figure 6, and the striking surface of the strike pad faces away from the self-ignition system – see the upper surface of 5 in figure 6.
Referring to claim 27, Kyodo further discloses the cap – at 3,6, attached to the shroud – at B, 4-16 – see figures 1-6, the striking surface – top or bottom surface of 5, of the strike pad faces an inside of the cap – see item 5 inside the cap – at 3 in figures 1-6.
Referring to claim 28, Kyodo further discloses the strike pad defines only a single exposed striking surface – see bottom of 5 being the only surface striking the self-ignition system – at 1 as seen in figures 1-6, such that no striking surface of the strike pad faces the self-ignition system – see portions of the bottom of 5 not facing item 1 in figures 1-6 (given the 112b rejections detailed earlier in paragraph 2 of this office action at least some portion of the striking surface has to face the self-ignition system), with the shroud attached to the end of the cartridge – see at A and 4-14 in relation to 8 in figures 1-6.
Referring to claim 29, Kyodo further discloses the strike pad has a first side arranged on an external surface of the shroud – see top of 5 on top of item 11 in figure 5, with the top of item 11 external to bottom of item 2 as seen in figure 5, and a second side opposite the first side defining the exposed striking surface – see bottom side of 5 in figure 5.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyodo as applied to claim 1 above.
Referring to claim 19, Kyodo discloses the rodent gasser as set forth in claim 1, and the shroud is friction fit over an exterior circumferential surface of the cartridge – at 8 – see figure 1, and the cap is friction fit over an exterior surface of the shroud – see at B,3, the shroud having a longer length than a length of the cap – see figures 1-6. Kyodo does not disclose the cap is fit over an exterior circumferential surface of the shroud. However, it would have been obvious to one of ordinary skill in the art to take the device of Kyodo and add the cap fit over an exterior circumferential surface of the shroud as claimed, so as to yield the predictable result of providing better protection of the components in the shroud as desired.
Claims 16-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyodo as applied to claims 1 or 3 above.
Referring to claim 16, Kyodo discloses the rodent gasser as set forth in claim 3. Kyodo further discloses the ignition button – at 1, is arranged above the top surface of the cartridge – at 8 as seen in figure 1 but does not disclose the ignition button is on a top surface of the cartridge. However, it would have been obvious to one of ordinary skill in the art to take the device of Kyodo and add the ignition button on the top of the cartridge as claimed, so as to yield the predictable result of allowing for proper ignition of the device as desired.
Referring to claim 17, Kyodo discloses the rodent gasser as set forth in claim 16. Kyodo further discloses the surface of the ignition button – at 1, to be struck by the strike pad – at 5, is raised from the top surface of the cartridge – at 8 – see figures 1-6.
Referring to claim 18, Kyodo discloses the rodent gasser as set forth in claim 17. Kyodo further discloses the ignition button – at 1, is positioned centrally above the top surface of the cartridge – at 8 – see figure 1. Kyodo does not disclose the ignition button is on the top surface of the cartridge. However, it would have been obvious to one of ordinary skill in the art to take the device of Kyodo and add the ignition button on the top of the cartridge as claimed, so as to yield the predictable result of allowing for proper ignition of the device as desired.
Referring to claim 20, Kyodo discloses the rodent gasser as set forth in claim 1. Kyodo further does not disclose after being ignited, the self-ignition system has a delay of about 30-45 seconds before igniting the gaseous composition in the cartridge. However, it would have been obvious to one of ordinary skill in the art to take the device of Kyodo and add the ignition delay of about 30-45 seconds as claimed, so as to yield the predictable result of making the device safer for the user. 
Referring to claim 21, Kyodo discloses the rodent gasser as set forth in claim 1. Kyodo further does not disclose at least the cartridge is wrapped in paper. However, it would have been obvious to one of ordinary skill in the art to take the device of Kyodo and add the cartridge wrapped in paper as claimed, so as to yield the predictable result of providing for increased protection of the cartridge as desired. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyodo as applied to claim 12 above, and further in view of U.S. Patent No. 2,720,012 to Lilly et al.
Referring to claim 13, Kyodo discloses the rodent gasser as set forth in claim 12. Kyodo does not disclose the gaseous composition cannot be ignited by the self-ignition system with the cap attached to the cartridge. Lilly et al. does disclose the gaseous composition cannot be ignited by the self-ignition system with the cap – at 8, attached to the cartridge – at 1 – see the drawing figure and column 2 lines 34-44. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Kyodo and add the outer protective cover of Lilly et al., so as to yield the predictable result of protecting the device when not in use during transport and storage as desired.
Claims 14-15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyodo as applied to claim 12 above.
Referring to claim 14, Kyodo discloses the rodent gasser as set forth in claim 12. Kyodo does not disclose after being ignited, the self-ignition system has a delay of about 60 seconds before igniting the gaseous composition in the cartridge. However, it would have been obvious to one of ordinary skill in the art to take the device of Kyodo and add the ignition delay of about 60 seconds as claimed, so as to yield the predictable result of making the device safer for the user.
Referring to claim 15, Kyodo discloses the rodent gasser as set forth in claim 12. Kyodo further does not disclose an end of the cartridge under the cap is sealed in plastic. However, it would have been obvious to one of ordinary skill in the art to take the device of Kyodo and add the end of the cartridge sealed in plastic, so as to yield the predictable result of making the device more durable so as to not allow for the gaseous composition to escape the device prior to use. 
Referring to claim 23, Kyodo further discloses the shroud is friction fit over an exterior circumferential surface of the cartridge – at 8 – see figure 1, and the cap is friction fit over an exterior surface of the shroud – see at B,3. Kyodo does not disclose the cap is fit over an exterior circumferential surface of the shroud. However, it would have been obvious to one of ordinary skill in the art to take the device of Kyodo and add the cap fit over an exterior circumferential surface of the shroud as claimed, so as to yield the predictable result of providing better protection of the components in the shroud as desired.

Response to Arguments

5.	Applicant’s claim amendments and remarks/arguments dated 9-7-22 obviates the 35 U.S.C. 112(b) rejections of claim 27 detailed in the last office action dated 6-7-22.
	Regarding the prior art rejections of claim 1, the Kyodo reference JP 200053483 discloses a self-ignition system for igniting the gaseous composition in the cartridge (self-contained match 1 for igniting the medicament in the container 8; figure 1; paragraphs [00.07-0010]). Kyodo further discloses a shroud – at A and 4-14, removably attached to an end of the cartridge – at 8 – see not integrally formed with the cartridge in figure 1, and including a strike pad – at 5, a cap – at B,3,6,15,16, removable attached to the shroud – see figure 3, and covering the strike pad with the cap fitted to the shroud – see figures 1-6. Kyodo further discloses wherein the cartridge is provided with a cap and a shroud having the strike pad – at 5, only on a side of the shroud – see on top of 11 in figures 1-6, opposite to the with the shroud attached to the end of the cartridge – see figures 1-6, the strike pad having a striking surface – at the top and bottom of 5 with top of 5 striking items 3,6 and the bottom surface striking item 1 as seen in figures 1-6, and the striking surface – top surface of 5, facing away from the cartridge – at 8 – see figures 1-6. Kyodo further discloses the strike pad – at 5, having an exposed striking surface formed from a friction striking material – see bottom of 5 exposed to the open space and components in 2 as seen in figures 1-6 and frictionally engaging and striking item 1 as seen in figures 1-6, and the self-ignition system – at 1, adapted to be ignited by frictionally engaging with the striking surface – at 5 – see figures 1-6. 
	Regarding the prior art rejections of claims 3 and 16-21 applicant relies upon the same arguments with respect to claim 1 discussed earlier.
	Regarding the prior art rejections of claim 12, the Kyodo reference discloses the self-ignition system completely covered by the cap with the cap attached to the end of the shroud and the cartridge – see at 1 in relation to items 2-16 and items 3,6 in relation to items A, 4-5, 7-14 in figures 1-6. Kyodo further discloses a shroud – at A and 4-5 and 7-14, removably attached to an end of the cartridge – at 8 – see figures 1-6, and including a strike pad – at 5, having a striking surface – at the bottom of 5 with the top of 5 being struck by items 3,6 and the bottom surface being struck by item 1 as seen in figures 1-6, the cap attached to an end of the shroud – see at 3 and A,4-5 and 7-14 in figures 1-6, the striking surface facing toward the cap – see the upper surface of 5 in figures 1-6. Kyodo further discloses a strike pad having a single exposed striking surface – at the bottom of 5, formed from a friction striking material – see figures 1-6 with the bottom of 5 being the only surface of item 5 exposed to item 1 and see bottom of 5 engaging/striking 1. and the self-ignition system adapted to be ignited via frictional engagement with the striking surface of the strike pad – see at 1 and 5 in figures 1-6.
	Regarding the prior art rejections of claims 13-15 and 22-24, applicant relies upon the same arguments with respect to claim 12 discussed earlier. 
	Regarding the prior art rejections of claim 25, the claim limitations of the shroud must be removed from and reoriented relative to the cartridge to strike the self-ignition system with the striking surface are functional/intended use limitations in an apparatus claim and the device of Kyodo is at least capable of performing these functional/intended use limitations in that as seen in figures 1-6 where the device of Kyodo is capable of performing these functional/intended use claim limitations in that the shroud and cartridge are not integrally formed and therefore a user can remove the shroud from the cartridge and then put the shroud back onto the cartridge in any desired orientation including an orientation different than the original orientation if necessary.
	Regarding the prior art rejections of claim 26, the Kyodo reference discloses the shroud is arranged between and separates the strike pad – at 5, and the self-ignition system – at 1 – see the orientation in figure 6, and the striking surface of the strike pad faces away from the self-ignition system – see the upper surface of 5 in figure 6.

Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643